PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Garcia et al.
Application No. 16/793,695
Filed: 18 Feb 2020
For: FLEXIBLE PIPE HANDLING SYSTEM AND METHOD OF USING SAME

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 C.F.R. § 1.137(a), filed March 10, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  
the required reply,1 
the petition fee, 
a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, and 
a terminal disclaimer and fee if the application was filed on or before June 8, 1995 or if the application is a design application.  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.2  

The instant petition lacks item(s) (1).   

The Office acknowledges receipt of the executed Declaration under 37 CFR 1.63 for Inventor Ricardo Garcia, along with a corrected Application Data Sheet, updating the inventor’s name.  A 

However, as indicated in the Notice of Abandonment, mailed March 8, 2021, the Declaration under 37 CFR 1.63 for Inventor Jonathan Guerrero, received February 25, 2021, was not properly signed.  Specifically, the s-signature is not proper as it is missing the forward slash marks.  See 37 CFR 1.4(d)(2).

A decision on the concurrently filed Petition to Withdraw an Application from Issue under 37 CFR 1.313(c)(2) will be held in abeyance until a renewed petition to revive has been filed with a proper declaration for Inventor Guerrero.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web3 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1  In a nonprovisional application abandoned for failure to prosecute, the required reply may be met by the filing of a continuing application.  In an application or patent, abandoned or lapsed for failure to pay the issue fee or any portion thereof, the required reply must be the payment of the issue fee or any outstanding balance thereof.
        2 See MPEP 711.03(c)(III)(C) and (D).  
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)